Citation Nr: 0717338	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-31 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to April 
1953.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky where the RO declined adjudicating her claims on the 
merits indicating no "new" and "material" evidence had 
been submitted. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to notify claimants of the need to submit 
new and material evidence, and the basis of the prior denial 
and what "material" evidence would be in his (or her) case.

In the present appeal, the appellant was provided notice in 
April 2003 of the elements and evidence necessary to prevail 
on her claims on the merits, but no notice was provided with 
regard to what constitutes "new" and "material" evidence 
sufficient to reopen the claims and, specifically, the basis 
of the appellant's prior denial.  Accordingly, the notice is 
not VCAA compliant as defined in Kent.  The RO should provide 
the veteran with corrective VCAA notice assuring that all 
applicable laws, regulations and precedence are satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the issues of cause 
of death and DIC benefits under the 
provisions of 38 U.S.C. § 1318, including an 
explanation as to what constitutes "new" 
and "material" evidence in her case, 
including a description of the basis of the 
prior denial, as outlined by the Court in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006). 

2.  After the above is complete, readjudicate 
the appellant's claims of whether new and 
material evidence has been submitted 
sufficient to reopen claims for entitlement 
to service connection for cause of death and 
to DIC under 38 U.S.C. § 1318 and, if so, 
whether entitlement is warranted.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the appellant 
and her representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).




